Case: 2:19-cv-01965-ALM-KAJ Doc #: 4 Filed: 06/20/19 Page: 1 of 3 PAGEID #: 61




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION


 NATALIE QUALLS,                      :     CASE NO. 2:19-cv-01965
                                      :
                    Plaintiff,        :     Judge Marbley
                                      :
              vs.                     :     Magistrate Judge Jolson
                                      :
 WRIGHT-PATT CREDIT UNION,            :
 INC.,                                :
                                      :
                    Defendant.        :


         STIPULATED EXTENSION OF TIME TO MOVE OR PLEAD

         Now comes Defendant Wright-Patt Credit Union, Inc., (“Defendant”),

 by and through counsel, and Plaintiff Natalie Qualls (“Plaintiff”), by and

 through counsel, and hereby stipulate pursuant to Local Rule 6.1(a) that

 Defendant shall have an additional twenty-one (21) days, until July 11, 2019,

 to plead or move in response to Plaintiff’s Complaint. There have been no

 prior stipulated extensions to Defendant in this case.




 14043504v1
Case: 2:19-cv-01965-ALM-KAJ Doc #: 4 Filed: 06/20/19 Page: 2 of 3 PAGEID #: 62




                           Respectfully submitted,



 s/ Kevin C. Hulick    (0093921)      s/ Daniel C. Gibson        (0080129)
 (by s/ Daniel C. Gibson per          Daniel C. Gibson      (0080129)
 telephone authorization)             Bricker & Eckler LLP
 Stuart E. Scott    (0064834)         100 South Third Street
 Kevin C. Hulick (0093921)            Columbus, Ohio 43215
 1001 Lakeside Ave. East, Ste. 1700   Telephone: (614) 227-2300
 Cleveland, Ohio 44114                Facsimile: (614) 227-2390
 Telephone: (216) 696-3232            dgibson@bricker.com
 Facsimile: (216) 696-3924
 sscott@spanglaw.com                  Trial Attorney for Defendant
 khulick@spanglaw.com                 Wright-Patt Credit Union, Inc.

 Counsel for Plaintiff
 Natalie Qualls




                                      2
 14043504v1
Case: 2:19-cv-01965-ALM-KAJ Doc #: 4 Filed: 06/20/19 Page: 3 of 3 PAGEID #: 63




                          CERTIFICATE OF SERVICE

         I hereby certify that on the 20th day of June, 2019, I electronically filed

 the foregoing with the Clerk of the Court using the CM/ECF electronic

 system. Parties were served electronically by the Court's CM/ECF electronic

 system.



                                                 s/ Daniel C. Gibson
                                                 Daniel C. Gibson (0080129)




                                          3
 14043504v1
